Citation Nr: 1617174	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  15-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the prior rating decisions that denied entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from September 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) RO, which denied a request to revise a March 1961 rating decision that was affirmed in a July 1961 rating decision denying service connection for ulcerative colitis.  In the 2014 decision on appeal, the RO found that no new CUE claim was being set forth, and noted that a May 2008 Board decision had in fact addressed the Veteran's current CUE contention, namely the RO's failure to address the issue of presumption of soundness in the March or July 1961 rating decision.  

Although the Veteran's attorney has focused his arguments on the March 1961 rating decision, the Board has rephrased the issue in light of the fact that the claim denied in that rating decision was reopened within one year and denied in the July 1961 rating decision, and a June 1968 rating decision declined to change the previous determination.  

Given the ultimate disposition of the current appeal, the Veteran and his attorney are advised that, to the extent that it is their desire to file a motion for CUE in the 2008 Board decision that subsumed the rating decisions discussed herein, their attention is directed to the regulations concerning the filing requirements for such motions at 38 C.F.R. § 20.1400 et seq. (2015).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  By rating decisions entered in March and July 1961, RO denied the Veteran's claim of entitlement to service connection for ulcerative colitis; these denials were confirmed by rating decision in June 1968 which found no change in the factual basis and no CUE to warrant a favorable determination.

2.  The Veteran filed a petition to reopen the claim of service connection for ulcerative colitis in June 2004 and in a January 2005 rating decision, the RO granted service connection for ulcerative colitis with ileostomy, rated 100 percent, effective from June 2004; the Veteran appealed the effective date of the grant of service connection.  

3.  In March 2006, the RO determined that there was no CUE in previous rating determinations denying service connection; the Veteran perfected an appeal.  

4.  In a May 2008 decision, the Board found there was no CUE in any prior rating decision, specifically addressing the application of the presumption of soundness, and that an earlier effective date for the award of service connection for ulcerative colitis was denied.  The Veteran did not initiate an appeal of the Board decision.

5.  There is no case or controversy before the Board regarding the allegation of CUE in the 1961 and 1968 rating decisions.


CONCLUSION OF LAW

The March and June 1961 and the June 1968 rating decision that denied service connection for ulcerative colitis, were effectively subsumed by a May 2008 Board decision, and are not subject to challenge based on CUE, and there is no remaining case or controversy within the Board's jurisdiction; the matter must be dismissed.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to VA's duties to notify and assist, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court has held that "there is nothing in the text or the legislative history of the Veterans Claims Assistance Act (VCAA) to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  In short, the VCAA does not apply to motions of CUE. See Parker v. Principi, 15 Vet. App. 407, 412 (2002).

Clear and Unmistakable Error

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority or except on the basis of CUE, as provided in 38 C.F.R. 3.105.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2015). 

A CUE assertion "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [Board] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory of CUE is an entirely separate and distinct claim.  See id.at 1362.  "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.'" Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).

A clear and unmistakable error review of RO decisions subsumed into a Board decision does not exist as a matter of law.  Wright v. Brown, 9 Vet. App. 300 (1996).  

For the following reasons, the Board finds that a CUE claim is not properly before the Board, and this matter should be dismissed. 

In a March 1961 rating decision, the RO denied entitlement to service connection for ulcerative colitis, finding that the condition pre-existed service and was not aggravated by service.  The Veteran submitted additional evidence in July 1961, and, in later July 1961, the RO again denied the claim for the same reasons, finding the condition clearly existed prior to service and was not aggravated during service.  Despite receiving notice of the decision in July 1961, the Veteran did not perfect an appeal.  The Veteran thereafter submitted evidence in November 1967 in an attempt to reopen the claim.  The RO denied the claim in June 1968 based on no new evidence, and the Veteran again did not appeal.  

In June 2004, the Veteran submitted evidence and argument to reopen his claim.  The Veteran underwent VA examination.  In a January 2005 rating decision, the RO granted service connection for ulcerative colitis with ileostomy, rated 100 percent, effective from June 2004.  The Veteran appealed this decision, seeking an earlier effective date, then withdrawing his initial notice of disagreement and alleging CUE in the last final rating decision, in a June 1968 rating.  In March 2006, the RO determined that there was no CUE in previous rating determinations in 1961 and 1968 denying service connection.  In a May 2008 decision, the Board found there was no CUE in the 1961 and 1968 rating decisions, and that an earlier effective date for the award of service connection for ulcerative colitis was denied.  

In light of the principle of res judicata discussed above, the Veteran must first set forth a CUE allegation that has not been previously addressed by the Board.  The Veteran has asserted in this regard that the 2008 Board decision did not specifically address the Veteran's present allegation which is that the RO in the 1961 and 1968 rating decisions failed to address/apply the presumption of soundness.  See Attorney's May 2013 statement that, [The Veteran's] allegation of clear and unmistakable error is the VA's failure in its March 8, 1961, rating decision to consider and apply the provisions of 38 USC§ 1111, formerly 38 USC§ 311."  Because this was not discussed in the 2008 Board decision, the Veteran argues, he is entitled to put forth another claim of CUE in these rating decisions based on failure to apply the presumption of soundness.  The Veteran's attorney further urges that the Veteran's prior allegations in connection with the 2008 Board decision did not constitute a properly pled request for revision, were improperly accepted by the VA as alleging CUE in this regard, and should have been dismissed without prejudice under controlling law.  See August 20, 2015, substantive appeal '10. Attachment'.  

As to the Veteran's assertion that the 2008 Board decision did not address the subject of his current contention, the presumption of soundness, the Board must disagree.  The 2008 Board decision reflects that the presumption of soundness was in fact discussed.  The Board lacks jurisdiction in this current appeal to address the Veteran's assertions to the extent that they include charges of error in another Board decision.  

The Board finds accordingly that the 2008 Board decision addressed the Veteran's current claim of CUE in the prior rating decision.  Moreover, the March 1961, July 1961 and June 1968 rating decisions in essence became subsumed in the 2008 Board decision.  See 38 C.F.R. § 20.1104.  Furthermore, res judicata prevents the Board from considering the allegation again.  Therefore, the March 1961, July 1961 and June 1968 rating decisions are not subject to allegations of CUE. Id. 

The Court has held that CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  This is the situation presently before the Board.  The Board concludes that there is no case or controversy within the Board's jurisdiction.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


